The opinion of the court was delivered by
Lewis, C. J.
— After a plea of not guilty, and a trial on the merits, it is too late for the defendants to object, that their additions of degree, mystery, and residence, are omitted or misstated. 1 Ch. C. L. 202. The same maybe said of an objection, that the year in which the offence was committed is stated in figures instead of words. Jacoby v. Commonwealth, 5 S. & R. *266315. It is sufficient after plea pleaded, and trial had, that the indictment sets forth, that it was found “ on the oaths andaffirmations” of the grand jurors inquiring “for the body of the county” in which the trial was had. The word “ respectfully” being substituted for respectively, may be rejected as surplusage. If the indictment is found by the grand jurors inquiring for the body of the proper county, it will be presumed, after trial, that they were performing their duties within the county when the bill was found. The first count is defective, in concluding contrary to the form prescribed by the Constitution. But the second count is free from every substantial exception. As the term has expired, no writ of restitution is required or claimed by the Commonwealth.
The judgment on the first count is affirmed, and the judgment on the second count is reversed, and a procedendo awarded.